EXHIBIT 10.22
Tekelec
Summary of 2010 Compensation Arrangements for Executive Officers
Set forth below is a summary of the compensation payable by Tekelec (“Tekelec”
or the “Company”) as of December 31, 2010 to its former President and Chief
Executive Officer and to its other executive officers who were employed by
Tekelec as of such date (collectively, the “Executive Officers”).
Base Salaries. The Executive Officers received base salaries at the annual rates
indicated below:

              Annual     Base Salary     Rate as of Name and Position   12/31/10
Franco Plastina, former President and Chief Executive Officer(1)
  $ 570,000  
Gregory S. Rush, Senior Vice President and Chief Financial Officer
  $ 290,000  
Ronald J. de Lange, Executive Vice President, Global Product Solutions
  $ 310,000  
Stuart H. Kupinsky, Senior Vice President, Corporate Affairs and General Counsel
  $ 310,000  
Wolrad Claudy, Executive Vice President, Global Sales
  $ 271,743 (2)
Marykay Wells, Vice President, Information Technology and Chief Information
Officer
  $ 237,000  
David Rice, Senior Vice President, Operations
  $ 270,000  
Yusun K. Riley, Chief Marketing Officer
  $ 250,000  

The Board of Directors (upon the recommendation of the Compensation Committee)
may from time to time adjust the foregoing base salaries.
Incentive Awards. The Executive Officers are eligible to participate in the
Company’s cash and equity incentive compensation plans pursuant to the terms of
such plans.
Severance Compensation. The Executive Officers are eligible to receive severance
compensation and benefits under the Company’s 2007 Officer Severance Plan, as
amended, if their employment is terminated under certain conditions.
Other Compensation. The Executive Officers who elect to participate in the
Company’s 401(k) Plan are entitled to receive certain Company matching
contributions under the 401(k) Plan. The Company also pays premiums for group
term life insurance for the benefit of the Executive Officers. The Executive
Officers are also eligible to receive such other compensation as may from time
to time be determined by the Compensation Committee or by the Board of
Directors, as applicable.
* * *
 

(1)   Mr. Plastina resigned as President and Chief Executive Officer as of
January 4, 2011. On that date, Krish A. Prabhu was appointed as the Interim
President and Chief Executive Officer of the Company at an annual base salary
rate of $570,000.   (2)   As reported in the Company’s Proxy Statement with
respect to its 2010 Annual Meeting of Shareholders, as filed with the Securities
and Exchange Commission on April 7, 2010, and based on an average Euro to dollar
exchange rate of 1.393553 for 2009.

